Exhibit 10.2
 
AMENDED AND RESTATED
CONFIDENTIALITY AND NON-COMPETITION AGREEMENT




This Amended and Restated Confidentiality and Non-Competition Agreement (this
“Agreement”) is entered into as of May __, 2012 (the “Effective Date”), by and
between Verso Paper Corp., a Delaware corporation (“Verso”), and __________
(“Employee”).


Introduction.  Verso or one of its affiliates and Employee are parties to a
Confidentiality and Non-Competition Agreement dated as of __________ (the “Prior
Agreement”).  In the Prior Agreement, Employee agreed to certain obligations,
and Verso agreed to provide Employee with certain benefits and payments (even
after the employment relationship ends), to protect the valuable competitive
information and business relationships of Verso to which Employee is allowed
access in the performance of his employment duties for Verso.  The parties now
desire to amend and restate the Prior Agreement in its entirety as set forth in
this Agreement.  In connection therewith, Verso is willing to continue to employ
Employee in a senior executive position, and Employee is willing to accept such
continued employment, upon the terms and conditions set forth in this
Agreement.  Based on the foregoing, and for certain good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, Verso
and Employee hereby agree as follows:


1.           Definitions.  As used in this Agreement, the terms:


(a)           “Protected Information” shall mean all information, documents or
materials, owned, developed or possessed by Verso or any employee while in the
employ of Verso, whether in tangible or intangible form, that (i) Verso takes
reasonable measures to maintain in secrecy, and (ii) pertains in any manner to
Verso’s business, including but not limited to Research and Development (as
defined below); customers or prospective customers, targeted national accounts,
or strategies or data for identifying and satisfying their needs; present or
prospective business relationships; present, short term, or long term strategic
plans; acquisition candidates; plans for corporate restructuring; products under
consideration or development; cost, margin or profit information; data from
which any of the foregoing types of information could be derived; human
resources (including compensation information and internal evaluations of the
performance, capability and potential of Verso employees); business methods,
data bases and computer programs.  The fact that individual elements of the
information that constitutes Protected Information may be generally known does
not prevent an integrated compilation of information, whether or not reduced to
writing, from being Protected Information if that integrated whole is not
generally known.


(b)           “Research and Development” shall include, but not be limited to,
all (i) short-term and long-term basic, applied and developmental research and
technical assistance and specialized research support of customers or active
prospects, targeted national accounts, of Verso operating divisions;
(ii) information relating to manufacturing and converting processes, methods,
techniques and equipment and the improvements and innovations relating to same;
quality control procedures and equipment; identification, selection, generation
and propagation of tree species having improved characteristics; forest resource
management; innovation and improvement to manufacturing and converting processes
such as shipping, pulping bleaching chemical recovery papermaking, coating and
calendaring processes and in equipment for use in such processes; reduction and
remediation of environmental discharges; minimization or elimination of solid
and liquid waste; use and optimization of raw materials in manufacturing
processes; recycling and manufacture paper products; recycling of other paper or
pulp products; energy conservation; computer software and application of
computer controls to manufacturing and quality control operations and to
inventory control; radio frequency identification and its use in paper and
packaging products; and product process improvement development or evaluation;
and (iii) information about methods, techniques, products equipment, and
processes that Verso has learned do not work or do not provide beneficial
results (“negative know-how”) as well as those that do work or provide
beneficial results.


 
 

--------------------------------------------------------------------------------

 
 
 (c)           “Unauthorized” shall mean (i) in contravention of Verso’s
policies or procedures; (ii) otherwise inconsistent with Verso’s measures to
protect its interests in the Protected Information; (iii) in contravention of
any lawful instruction or directive, either written or oral, of any Verso
employee empowered to issue such instruction or directive; (iv) in contravention
of any duty existing under law or contract; or (v) to the detriment of Verso.


2.           Confidentiality.


(a)           Employee acknowledges and agrees that by reason of Employee’s
employment with Verso, Employee has been and will be entrusted with Protected
Information and may develop Protected Information, that such information is
valuable and useful to Verso, that it would also be valuable and useful to
competitors and others who do not know it and that such information constitutes
confidential and proprietary trade secrets of Verso.  While an employee or
consultant of Verso, or at any time thereafter, regardless of the reasons for
leaving Verso, Employee agrees not to use or disclose, directly or indirectly,
any Protected Information in an Unauthorized manner or for any Unauthorized
purpose unless such information shall have become generally known in the
relevant industry or independently developed with no assistance from
Employee.  Further, promptly upon termination, for any reason, of Employee’s
employment with Verso or upon the request of Verso, Employee agrees to deliver
to Verso all property and materials and copies thereof within Employee’s
possession or control that belong to Verso or that contain Protected Information
and to permanently delete upon Verso’s request all Protected Information from
any computers or other electronic storage media Employee owns or uses.


(b)           While an employee of Verso and after termination of Employee’s
employment with Verso for any reason, Employee agrees not to take any actions
that would constitute or facilitate the Unauthorized use or disclosure of
Protected Information, including transmitting or posting such Protected
Information on the internet, anonymously or otherwise.  Employee further agrees
to take all reasonable measures to prevent the Unauthorized use and disclosure
of Protected Information and to prevent Unauthorized persons or entities from
obtaining or using Protected Information.


(c)           If Employee becomes legally compelled (by deposition,
interrogatory, request for documents, subpoena, investigation, demand, order or
similar process) to disclose any Protected Information, then before any such
disclosure may be made, Employee shall immediately notify Verso thereof and, at
Verso’s expense, shall consult with Verso on the advisability of taking steps to
resist or narrow such request and cooperate with Verso in any attempt to obtain
a protective order or other appropriate remedy or assurance that the Protected
Information will be afforded confidential treatment.  If such protective order
or other appropriate remedy is not obtained, Employee shall furnish only that
portion of the Protected Information that it is advised by legal counsel is
legally required to be furnished.


3.           Non-Competition.


(a)           Employee acknowledges and agrees that the business of Verso and
its customers is worldwide in scope, Verso’s competitors and customers are
located throughout the world, and Verso’s strategic planning and Research and
Development activities have application throughout the world and are for the
benefit of customers and Verso’s business throughout the world, and therefore,
the restrictions on Employee’s competition after employment as described below
apply to anywhere in the world in which Verso or its subsidiaries are doing
business.  Employee acknowledges that any such competition within that
geographical scope will irreparably injure Verso.  Employee acknowledges and
agrees that, for that reason, the prohibitions on competition described below
are reasonably tailored to protect Verso.


 
2

--------------------------------------------------------------------------------

 
 
(b)           While an employee or consultant of Verso, Employee agrees not to
compete in any manner, either directly or indirectly and whether for
compensation or otherwise, with Verso or to assist any other person or entity to
compete with Verso in the business of coated and supercalendared paper products
or the operation of coated and supercalendared paper mills anywhere in the
world.


(c)           After the termination of Employee’s employment with Verso for any
reason, Employee agrees that for a period of 12 months (the “Non-Compete
Period”) following such termination Employee will not compete with Verso
anywhere in the world in which Verso or its subsidiaries are doing business by:


(i)           producing, developing, selling or marketing, or assisting others
to produce, develop, sell or market in the business of coated and
supercalendared paper products or the operation of coated and supercalendared
paper mills;


(ii)           engaging in any sales, marketing, Research and Development or
managerial duties (including, without limitation, financial, human resources,
strategic planning, or operation duties) for, whether as an employee,
consultant, or otherwise, any entity that produces, develops, sells or markets
in the business of coated and supercalendared paper products or the operation of
coated and supercalendared paper mills;


(iii)           owning, managing, operating, controlling or consulting for any
entity that produces, develops, sells or markets in the business of coated and
supercalendared paper products or the operation of coated and supercalendared
paper mills; provided, however, that this Section 3(c)(iii) shall not prohibit
Employee from being a passive owner of not more than 2% of the outstanding stock
of any class of a corporation that is publicly traded, so long as Employee has
no active participation in the business of such corporation; or


(iv)           soliciting the business of any actual or active prospective
customers, or targeted national accounts of Verso for any product, process or
service that is competitive with the products, processes, or services of Verso,
namely any products, processes or services of the business of coated and
supercalendared paper products or the operation of coated and supercalendared
paper mills, whether existing or contemplated for the future, on which Employee
has worked, or concerning which Employee has in any manner acquired knowledge or
Protected Information about, during the 24 months preceding termination of
Employee’s employment.


It shall not be a violation of this provision for Employee to accept employment
with a non-competitive division or business unit of a multi-divisional company
some of whose divisions or business units are competitors of Verso, so long as
Employee does not engage in, oversee, provide input or information regarding, or
participate in any manner in the activities described in this paragraph as they
relate to the division or business unit that is a competitor of Verso.  Employee
shall not assist others in engaging in activities that Employee is not permitted
to take.


4.           Non-Solicitation/Non-Hire.  During the term of Employee’s
employment at Verso and for a period of 12 months following the termination of
such employment for any reason, Employee agrees that Employee will not, either
on Employee’s own behalf or on behalf of any other person or entity, directly or
indirectly, hire, solicit, retain or encourage to leave the employ of Verso (or
assist any other person or entity in hiring, soliciting, retaining or
encouraging) any person who is then or was within 6 months of the date of such
hiring an employee of Verso.


 
3

--------------------------------------------------------------------------------

 
 
5.           Tolling Period of Restrictions.  Employee agrees that the periods
of non-competition and non-solicitation/non-hire set forth in Sections 3 and 4,
respectively, shall be extended by the period of violation if Employee is found
to be in violation of those provisions.


6.           Verso’s Obligations upon Employee’s Termination of
Employment.  Upon the termination of Employee’s employment with Verso by either
party and for any reason, in consideration of Employee’s compliance with all his
obligations under this Agreement (including, without limitation, his obligations
under Sections 2, 3(c) and 4) and provided that Employee complies with all such
obligations, subject to Employee’s execution and non-revocation of a waiver and
release of claims agreement in Verso’s customary form (a “Release”), and subject
to Section 9, Verso shall provide the following payments and benefits to
Employee (or his estate if he is deceased) or on Employee’s behalf, as
applicable, within 45 days after the effective date of the termination of
Employee’s employment (the “Termination Date”) or as otherwise contemplated
herein:


(a)           any base salary payable to Employee through the Termination Date
that has not been paid as of the Termination Date, in accordance with Verso’s
payroll policy and procedures;


(b)           any accrued vacation pay owed to Employee as of the Termination
Date, in accordance with Verso’s vacation policy and procedures in effect
immediately prior to the Termination Date;


(c)           reimbursement of any reasonable travel and other business expenses
incurred by Employee in the performance of his duties to Verso through the
Termination Date, in accordance with Verso’s expense reimbursement policy and
procedures;


(d)           any amount arising from Employee’s participation in, and any
benefit under, Verso’s employee benefit plans, programs, policies and
arrangements in effect immediately prior to the Termination Date, in accordance
with such employee benefit plans, programs, policies and arrangements and the
procedures thereunder;


(e)           any incentive award payable to Employee under Verso’s annual
performance-based incentive plan for any year completed on or prior to the
Termination Date that has not been paid to Employee as of the Termination Date,
payable when the incentive awards under such plan are paid to the other senior
executives of Verso;


(f)           a prorated incentive award under Verso’s annual performance-based
incentive plan for any year in which the Termination Date is prior to December
31, determined on a daily basis with respect to the period of employment during
such year, based solely on the actual level of achievement of Verso’s
performance objectives for such year, and payable when the incentive awards
under such plan are paid to the other senior executives of Verso;


(g)           an amount equal to 145-180% of Employee’s annual base salary in
effect immediately prior to the Termination Date, payable in 12 equal,
consecutive, monthly installments commencing within 45 days after the
Termination Date;


(h)           continued coverage of Employee and any eligible dependents under
all Verso health and welfare plans in which Employee and such dependents
participated immediately prior to the Termination Date, for a period of two
years commencing immediately after the later of (i) the last day of the calendar
month in which the Termination Date occurs or (ii) the last day of any period
for which Verso has provided Employee with a subsidy for continued coverage
pursuant to its severance policy (provided that such subsidy period may not
exceed six months in duration), in either case to the extent that the continued
coverage is permitted thereunder, subject to Employee’s payment of the
active-employee component of the cost of the continued coverage in effect
immediately prior to the Termination Date, and subject to early termination of
the continued coverage upon Employee’s re-employment with comparable available
benefits;


 
4

--------------------------------------------------------------------------------

 
 
(i)           reimbursement of any amount paid by Employee to (i) convert to an
individual policy the basic life insurance on Employee’s life provided by Verso
with the coverage amount in effect immediately prior to the Termination Date and
(ii) continue such individual life insurance policy in effect for two years
after the Termination Date, subject in each case to Employee providing Verso
with reasonable documentation of the payment of such costs;


(j)           an amount equal to the sum of any and all federal, state and local
income taxes imposed on Employee resulting from the benefits described in
Sections 6(h) and 6(i), as determined by Verso in its reasonable discretion; and


(k)           a contribution to Employee’s account under Verso’s deferred
compensation plan in an amount equal to the contributions that Verso would have
made on Employee’s behalf under all Verso retirement plans in which Employee
participated immediately prior to the Termination Date (including, without
limitation, Verso’s retirement savings plan, deferred compensation plan,
executive retirement program, and supplemental salary retirement program) if
Employee had remained actively employed with Verso for two years after the
Termination Date (the “Lost Retirement Benefits”).  Verso, in its reasonable
discretion, shall determine the amount of the Lost Retirement Benefits based on
(i) Employee’s annual base salary and other eligible compensation (within the
meaning of the retirement plans) in effect immediately prior to the Termination
Date and (ii) the assumption that Employee would have deferred portions of his
base salary and other eligible compensation during the two-year period in
amounts that would have produced the maximum possible matching contributions by
Verso under the retirement plans.  Verso shall contribute the Lost Retirement
Benefits to Employee’s account under the deferred compensation plan within 90
days after the Termination Date, except in the event that the determination of
any portion of the Lost Retirement Benefits is dependent on the occurrence of an
event occurring after the Termination Date, in which case Verso shall make the
contribution of such portion of the Lost Retirement Benefits within 45 days
after such event occurs.


7.           Duty to Show Agreement to Prospective Employer.  During Employee’s
employment with Verso and for 12 months after the Termination Date, Employee
shall, prior to accepting other employment, provide a copy of this Agreement to
any recruiter who assists Employee in locating employment other than with Verso
and to any prospective employer with which Employee discusses potential
employment.


8.           Representations, Warranties and Acknowledgements.  In addition to
the representations, warranties and obligations set forth throughout this
Agreement, Employee acknowledges that (a) Protected Information is commercially
and competitively valuable to Verso and critical to its success; (b) the
Unauthorized use or disclosure of Protected Information or the violation of the
covenants set forth in Sections 2, 3, or 4 would cause irreparable harm to
Verso; (c) by this Agreement, Verso is taking reasonable steps to protect its
legitimate interests in its Protected Information; (d) Employee has developed,
or will develop, legally unique relationships with customers of Verso; and (e)
nothing herein shall prohibit Verso from pursuing any remedies, whether in law
or equity, available to Verso for breach or threatened breach of this
Agreement.  Employee further acknowledges and agrees that, as a senior executive
of Verso, Employee performs unique and valuable services to Verso of an
intellectual character and that Employee’s services will be difficult for Verso
to replace.  Employee further acknowledges and agrees that Verso is providing
Employee with significant consideration in this Agreement for entering into the
Agreement and that Verso’s remedies for any breach of this Agreement are in
addition to and not in place of any other remedies Verso may have at law or
equity or under any other agreements.


 
5

--------------------------------------------------------------------------------

 
 
9.           Section 409A.


(a)           General.  The parties hereto acknowledge and agree that, to the
extent applicable, this Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the Department of Treasury
Regulations and other interpretive guidance issued thereunder, including,
without limitation, any such regulations or other guidance that may be issued
after the date hereof (collectively, “Section 409A”).  Notwithstanding any
provision of this Agreement to the contrary, in the event that Verso determines
that any amounts payable hereunder will be immediately taxable to Employee under
Section 409A, Verso and Employee shall cooperate in good faith to (i) adopt such
amendments to this Agreement and appropriate policies and procedures, including
amendments and policies with retroactive effect, that they mutually determine to
be necessary or appropriate to preserve the intended tax treatment of the
benefits provided by this Agreement, to preserve the economic benefits of this
Agreement, and to avoid less favorable accounting or tax consequences for Verso
and/or (ii) take such other actions as are mutually determined to be necessary
or appropriate to exempt any amounts payable hereunder from Section 409A or to
comply with the requirements of Section 409A and thereby avoid the application
of penalty taxes thereunder.  No provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from Employee or any other individual to Verso
or any of its affiliates, employees or agents.


(b)           Separation from Service under 409A.  Notwithstanding any provision
to the contrary in this Agreement: (i) no amount shall be payable pursuant to
Section 6 unless the termination of Employee’s employment constitutes a
“separation from service” within the meaning of Section 1.409A-1(h) of the
Department of Treasury Regulations; (ii) if Employee is deemed at the time of
his separation from service to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, to the extent that delayed commencement of any
portion of the termination benefits to which Employee is entitled under this
Agreement (after taking into account all exclusions applicable to such
termination benefits under Section 409A), including, without limitation, any
portion of the additional compensation awarded pursuant to Section 6, is
required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of Employee’s termination benefits
shall not be provided to Employee prior to the earlier of (A) the expiration of
the six-month period measured from the date of Employee’s “separation from
service” with Verso (as such term is defined in the Department of Treasury
Regulations issued under Section 409A) or (B) the date of Employee’s death,
provided that upon the earlier of such dates, all payments deferred pursuant to
this Section 9(b)(ii) shall be paid in a lump sum to Employee, and any remaining
payments due under this Agreement shall be paid as otherwise provided herein;
(iii) the determination of whether Employee is a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of his
separation from service shall be made by Verso in accordance with Section 409A
(including, without limitation, Section 1.409A-1(i) of the Department of
Treasury Regulations and any successor provision thereto); (iv) for purposes of
Section 409A, Employee’s right to receive installment payments pursuant to
Section 6 shall be treated as a right to receive a series of separate and
distinct payments; and (v) to the extent that any reimbursement of expenses or
in-kind benefits constitutes “deferred compensation” under Section 409A, such
reimbursement or benefit shall be provided no later than December 31 of the year
following the year in which the expense was incurred.  The amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year.  The amount of any in-kind benefits provided in one year
shall not affect the amount of in-kind benefits provided in any other year.


 
6

--------------------------------------------------------------------------------

 
 
(c)           Release.  Notwithstanding any provision to the contrary in this
Agreement, to the extent that any payments of “nonqualified deferred
compensation” within the meaning of Section 409A due under this Agreement as a
result of Employee’s termination of employment are subject to Employee’s
execution and delivery of a Release, (i) Verso shall deliver the Release to
Employee within 10 business days following the Termination Date, and Verso’s
failure to deliver a Release prior to the expiration of such 10-business-day
period shall constitute a waiver of any requirement to execute a Release;
(ii) if Employee fails to execute the Release on or prior to the Release
Expiration Date (as defined below) or timely revokes his acceptance of the
Release thereafter, Employee shall not be entitled to any payments or benefits
otherwise conditioned on the Release; and (iii) if the Termination Date and the
Release Expiration Date fall in two separate taxable years, any payments
required to be made to Employee that are conditioned on the Release and are
treated as nonqualified deferred compensation for purposes of Section 409A shall
be made in the later taxable year.  For purposes of this Section 9(c), the term
“Release Expiration Date” shall mean the date that is 21 days following the date
upon which Verso timely delivers the Release to Employee, or, in the event that
Employee’s termination of employment is “in connection with an exit incentive or
other employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967), the date that is 45 days following
such delivery date.  To the extent that any payments of nonqualified deferred
compensation within the meaning of Section 409A due under this Agreement as a
result of Employee’s termination of employment are delayed pursuant to this
Section 9(c), such amounts shall be paid in a lump sum on the first payroll date
following the date that Employee executes and does not revoke the Release (and
the applicable revocation period has expired) or, in the case of any payments
subject to Section 9(c)(iii), on the first payroll date to occur in the
subsequent taxable year, if later.


10.           Section 280G.


(a)           If it is determined (as hereafter provided) that any payment or
distribution by Verso to or for the benefit of Employee, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement, including without limitation any stock option, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision thereto) by reason of being contingent on a
change in ownership or effective control of Verso or of a substantial portion of
the assets of Verso, within the meaning of Section 280G of the Code (or any
successor provision thereto) or to any similar tax imposed by state or local
law, or any interest or penalties with respect to such excise tax (such tax or
taxes, together with any such interest or penalties, are hereafter collectively
referred to as the “Excise Tax”), then, in the event that the after-tax value of
all Payments to Employee (such after-tax value to reflect the reduction for the
Excise Tax and all federal, state and local income, employment and other taxes
on such Payments) would, in the aggregate, be less than the after-tax value to
Employee (reflecting a reduction for all such taxes in a like manner) of the
Safe Harbor Amount (as defined below), (i) the cash portions of the Payments
payable to Employee under this Agreement shall be reduced, in the reverse order
in which they are due to be paid commencing with the latest such payment, until
the Parachute Value (as defined below) of all Payments paid to Employee, in the
aggregate, equals the Safe Harbor Amount, and (ii) if the reduction of the cash
portions of the Payments, payable under this Agreement, to zero would not be
sufficient to reduce the Parachute Value of all Payments to the Safe Harbor
Amount, then any cash portions of the Payments payable to Employee under any
other agreements, policies, plans, programs or arrangements shall be reduced, in
the reverse order in which they are due to be paid commencing with the latest
such payment, until the Parachute Value of all Payments paid to Employee, in the
aggregate, equals the Safe Harbor Amount, and (iii) if the reduction of all cash
portions of the Payments, payable pursuant to this Agreement or otherwise, to
zero would not be sufficient to reduce the Parachute Value of all Payments to
the Safe Harbor Amount, then non-cash portions of the Payments shall be reduced,
in the reverse order in which they are due to be paid commencing with the latest
such payment, until the Parachute Value of all Payments paid to Employee, in the
aggregate, equals the Safe Harbor Amount.  All calculations under this section
shall be determined by a national accounting firm selected by Verso (which may
include Verso’s outside auditors) and shall be provided to Verso and Employee
within 15 days prior to the date on which any Payment is payable to
Employee.  Verso shall pay all costs to obtain and provide such calculations to
Employee and Verso.


 
7

--------------------------------------------------------------------------------

 
 
(b)           For purposes of this Section 10, (i) the term “Parachute Value” of
a Payment shall mean the present value as of the date of the change in ownership
or effective control, within the meaning of Section 280G of the Code, of the
portion of such Payment that constitutes a “parachute payment” under Section
280G(b)(2) of the Code, as determined for purposes of determining whether and to
what extent the Excise Tax will apply to such Payment; and (ii) the term “Safe
Harbor Amount” shall mean 2.99 times Employee’s “base amount” within the meaning
of Section 280G(b)(3) of the Code.


11.           General.


(a)           Employee acknowledges and agrees that the parties have attempted
to limit Employee’s right to compete only to the extent necessary to protect
Verso from unfair competition and protect the legitimate interests of Verso.  If
any provision or clause of this Agreement or portion thereof shall be held by
any court of competent jurisdiction to be illegal, void or unenforceable in such
jurisdiction, the remainder of such provisions shall not thereby be affected and
shall be given full effect, without regard to the invalid portion.  It is the
intention of the parties and Employee agrees, that if any court construes any
provision or clause of this Agreement or any portion thereof to be illegal, void
or unenforceable because of the duration of such provision or the area or matter
covered thereby, such court shall reduce the duration, area or matter of such
provision and in its reduced form, such provision shall then be enforceable and
shall be enforced.


(b)           Employee acknowledges that neither this Agreement nor any
provision hereof can be modified, abrogated or waived except in a written
document signed by the President and Chief Executive Officer of Verso, or in the
event of the absence of such executive or the vacancy of such position, such
other officer as Verso’s board of directors shall designate in writing.


(c)           This Agreement shall be governed by, construed under, and enforced
in accordance with the laws of the State of Delaware without regard to the
conflict-of-law provisions or principles thereof.  Employee hereby consents to
the jurisdiction of and agrees that any claim arising out of or relating to this
Agreement may be brought in the courts of the State of Delaware.


(d)           This Agreement and any rights thereunder may be assigned by Verso
and, if so assigned, shall operate to protect the Protected Information and
relationships of Verso as well as such information and relationships of the
assignee.


(e)           If any party to this Agreement breaches any of the terms of this
Agreement, the breaching party shall pay to the non-breaching party all of the
non-breaching party’s costs and expenses, including, without limitation,
attorneys’ and experts’ fees, incurred in enforcing the provisions of this
Agreement as to which a breach is found.


(f)           Employee agrees that Verso’s determination not to enforce this or
similar agreements as to specific violations shall not operate as a waiver or
release of Employee’s obligations under this Agreement.


 
8

--------------------------------------------------------------------------------

 
 
(g)           Employee understands that Employee owes fiduciary and common law
duties to Verso in addition to the covenants set forth above prohibiting the
misuse or disclosure of trade secrets or confidential information and the
unlawful interference with Verso’s business and customer relationships.


(h)           Employee acknowledges and agrees that Verso has advised Employee
that Employee may consult with an independent attorney before signing this
Agreement.


(i)           This Agreement sets forth the entire agreement of the parties, and
fully supersedes any and all prior agreements or understandings between the
parties (including, without limitation, the Prior Agreement, which shall be of
no further force and effect following the Effective Date) pertaining to the
subject matter hereof.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered effective as of the Effective Date.


 

 
VERSO PAPER CORP.
              By:       David J. Paterson     President and Chief Executive
Officer                              
[Employee]
 
[Title]

 
 
9